Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 14, 2008 GEMSTAR-TV GUIDE INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-24218 95-4782077 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 6922 Hollywood Boulevard 12 th Floor Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (323) 817-4600 Registrants telephone number, including area code n/a (Former Name and Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x
